                                                       -------'   ~-'~'

      Case 5:19-cv-05787-JMG Document 15 Filed 03/04/20 Page 1 of 1




                                                                                       APPENDIX X


                       JN Tiffi UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRJCT OF PENNSYLVANIA
     JAIMARIA BODOR
                                                      CIVIL ACTION

               v.
     MAXIMUS FEDERAL SERVICES,
    INC.,
                                                      NO. 5:19·cv-05787

                                         ORQER
       AND NOW, this 13            Day of Febl'Uary            , 2020 , it is hereby

       ORDERED that the application of Brian James Shearer            , Esquil'e, to practice in this

court pursuant to Local Rule of Civil Procedure 83.5.2(b) is

       ~GRANTED .
       .J:l. DENIED.


                                                                                       J,
